PER CURIAM.
The Circuit Court adjudged that claims 1 and 3 of letters patent No. 561,193, issued on June 2, 1896, to Albert J. Bates, disclosed no patentable invention, and it dismissed a bill for their infringement. The American Steel & Wire Company of New Jersey appealed, and its counsel have urged with great force and ability many reasons why in their opinion the decree should be reversed ; but the opinion of Hon. Henry T. Reed (160 Fed. 125), the judge who rendered the decree in the court below, and the arguments of opposing counsel, have convinced that the decree was right, and that it must be sustained. The opinion of Judge Reed sets forth the material facts in the case and the reasons for the decree so satisfactorily that it is approved and adopted as the opinion of this court.
Affirmed.